DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 16 is objected to because of the following informalities: line 2 reads “to any one of claim 1”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: line 2 reads “to any one of claim 1”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the regulation method" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the electrochromic device according to claim 14" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steigerwald (EP 0818706 A2).
Regarding claim 1, Steigerwald discloses a multicolor electrochromic structure (see Fig. 2), comprising a working electrode (10-14), an electrolyte (16) and an auxiliary electrode (18), wherein the electrolyte (16) is distributed between the working electrode and the auxiliary electrode (18) (see Fig. 2); the working electrode (10-14) comprises an electrochromic layer (14) (see Fig. 2); the electrochromic layer comprises a first reflective surface (upper surface of 14) and a second reflective surface (10), which are arranged face to face in parallel (see Figs. 1, 2, Col. 3, Lines 5-24); a dielectric layer (“CONDUCTING DIELECTRIC”) is arranged between the first reflective surface and a second reflective surface (see Figs. 1, 2, Col. 3, Lines 5-24); the first reflective surface, the second reflective surface and the dielectric layer form an optical cavity (see Fig. 1, Col. 3, Lines 5-24); when incident light falls in the optical cavity, a phase shift of a reflected light formed on the first reflective surface and a reflected light formed on the second reflective surface is β̃=(2π/ʎ)ñ1dcosθ̃1 (Col. 3, Line 5 – Col. 4, Line 17); d is a thickness of the dielectric layer; ñ1 is a refractive index of the dielectric layer; ʎ is a wavelength of the incident light; θ̃1 is an angle of refraction when the incident light passes through the first reflective surface (Col. 2, Lines 35-45, Col. 3, Line 5 – Col. 4, Line 17). In Col. 3, Lines 51-53, Steigerwald states that the relationships between the layers of the structure are further discussed in Yeh, P., Optical Waves in Layered Media, Ch. 7, pp. 144-151 (1988). The claimed formula is well known in the art and presented in the cited reference.
Regarding claim 2, Steigerwald discloses wherein the first reflective surface is a first surface of the dielectric layer, the second reflective surface is a combined interface of a second surface of the dielectric layer and a metal layer, and the first surface and the second surface are arranged back to back (see Fig. 1).
Regarding claim 3, Steigerwald discloses wherein if a refractive index of a medium on the first surface of the dielectric layer is defined as ñ0, a reflection coefficient of the first reflective surface is r̃01 = (ñ0cosθ̃0 - ñ1cosθ̃1)/(ñ0cosθ̃0 + ñ1cosθ̃1), and θ̃0 is an angle of incidence of the incident light; and/or, if a refractive index of a medium on the second surface of the dielectric layer is defined as ñ2 , a reflection coefficient of the second reflective surface is r̃12 = (ñ1cosθ̃1 – ñ2cosθ̃2)/(ñ1cosθ̃1 + ñ2cosθ̃2), and θ̃2 is an angle of refraction when the incident light passes through the second reflective surface (Col. 3, Line 5 – Col. 4, Line 17). The structure of Steigerwald satisfies the formula of claim 1 and the reflection coefficients can be calculated based on the parameters of any interferometric structure.
Regarding claim 4, Steigerwald discloses wherein a reflection coefficient of the electrochromic layer is r̃=r̃01+r̃12e2iβ̃/1+r̃01r̃12e2iβ̃ , and its reflectance is R=|r̃|2=r̃201+r̃212+2 r̃01 r̃12cos2β̃/1+ r̃201r̃212+2r̃01r̃12cos2β̃. The structure of Steigerwald satisfies the formula of claim 1 and the reflection coefficient and reflectance can be calculated based on the parameters of any interferometric structure.
Regarding claim 5, Steigerwald discloses wherein the electrochromic layer comprises a metal reflective layer and at least one dielectric layer, and the dielectric layer is mainly fabricated by an electrochromic material (see Figs. 1, 2, Col. 5, Lines 17-58, Col. 10, Lines 15-31).
Regarding claim 6, Steigerwald discloses wherein the electrochromic material comprises a transition metal oxide, such as WO3, NiO, TiO2, Nb2O5, Fe2O3, Co203 or MoO3 (see Figs. 1, 2, Col. 5, Lines 17-58, Col. 10, Lines 15-31).
Regarding claim 7, Steigerwald discloses wherein the dielectric layer and the electrolyte are in contact; and/or the thickness of the dielectric layer is in the range of 50-2000 nm (see Figs. 1, 2, Col. 7, Line 53 – Col. 8, Line 21).
Regarding claim 8, Steigerwald discloses wherein the thickness of the metal reflective layer is in the range of 50-3000 nm; and/or the material of the metal reflective layer is selected from inactive metals, such as gold, silver, copper, tungsten or titanium; and/or the metal reflective layer may be a current collector of the electrochromic layer (Col. 4, Lines 25-43, Col. 11, Lines 52-53).
Regarding claim 11, Steigerwald discloses wherein the auxiliary electrode comprises a transparent conducting electrode (20) with an ion storage layer (18), and the ion storage layer is in contact with the electrolyte (see Fig. 2).
Regarding claim 12, Steigerwald discloses wherein the working electrode further comprises a substrate, and the electrochromic layer is arranged on the substrate (see Figs. 1, 2).
Regarding claim 13, Steigerwald discloses wherein the material of the substrate comprises glass, organic glass, a plastic plate, a wood plate or metal (Col. 11, Lines 45-48).
Regarding claim 14, Steigerwald discloses wherein the electrolyte comprises a liquid electrolyte, a gel electrolyte or a solid electrolyte (Col. 7, Lines 37-40).
Regarding claim 15, Steigerwald discloses wherein the working voltage of the multicolor electrochromic structure is from -4 V to +4 V (Col. 12, Lines 33-51).
Regarding claim 16, Steigerwald discloses a fabrication method of the multicolor electrochromic structure according to any one of claim 1 (Col. 6, 15-20, Col. 11, Lines 45-48), comprising: fabricating a metal reflective layer and a dielectric layer to form a working electrode; and assembling the working electrode, an electrolyte, an auxiliary electrode to form a multicolor electrochromic structure (see Figs. 1, 2). Furthermore, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.
Regarding claim 17, Steigerwald discloses comprising: fabricating the metal reflective layer and the dielectric layer in at least one manner of magnetron sputtering, electron beam evaporation, thermal evaporation and electrochemical deposition (Col. 5, Lines 3-16, Col. 6, 15-20, Col. 11, Lines 45-48). Furthermore, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.
Regarding claim 19, Steigerwald discloses an electrochromic device comprising the multicolor electrochromic structure according to claim 1 (Abstract, see Figs. 1, 2).
Regarding claim 20, Steigerwald discloses an image display comprising the multicolor electrochromic structure according to claim 1 or comprising the electrochromic device according to claim 14 (Abstract, see Figs. 1, 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Steigerwald (EP 0818706 A2).
Regarding claim 9, Steigerwald discloses wherein a thin metal layer can be further added to the dielectric layer to optimize the color of a multicolor film (“CONDUCTING DIELECTRIC”) (Col. 4, Line 25 – Col. 6, Line 4); the metal may be Ag, Al, Cu, Ni, etc. (“CONDUCTING DIELECTRIC”) (Col. 4, Line 25 – Col. 6, Line 4); the thickness of the metal layer (“CONDUCTING DIELECTRIC”) (Col. 4, Line 25 – Col. 6, Line 4). Steigerwald discloses the claimed invention, but does not specify is in the range of 0.1-30 nm. In Col. 2, Lines 18-27, Steigerwald teaches that the type of materials used and the thickness of each layer is selected so that the desired optical interference is obtained when the device is in both the on and off states. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the structure of Steigerwald with is in the range of 0.1-30 nm for the purpose of obtaining the desired optical interference when the device is in both the on and off states (Col. 2, Lines 24-27). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d - 164 7 (1987).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Steigerwald (EP 0818706 A2) in view of Neuman et al. (USPG Pub No. 2007/0206263), hereinafter “Neuman”.
Regarding claim 10, Steigerwald discloses the claimed invention except for wherein a semiconductor material can be further added to the dielectric layer to optimize the color of a multicolor film; the semiconductor material may be Al2O3, SiO2, ZnS, MgF2, SiNx, etc.; the thickness of the semiconductor material is in the range of 0.1-100 nm. In the same field of endeavor, Neuman discloses wherein a semiconductor material can be further added to the dielectric layer to optimize the color of a multicolor film; the semiconductor material may be Al2O3, SiO2, ZnS, MgF2, SiNx, etc.; the thickness of the semiconductor material is in the range of 0.1-100 nm (Paragraphs 77, 89). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the structure of Steigerwald with wherein a semiconductor material can be further added to the dielectric layer to optimize the color of a multicolor film; the semiconductor material may be Al2O3, SiO2, ZnS, MgF2, SiNx, etc.; the thickness of the semiconductor material is in the range of 0.1-100 nm of Neuman for the purpose of providing pleasing color at all or most viewing angles (Paragraph 77). It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.	It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d - 164 7 (1987).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Steigerwald (EP 0818706 A2) in view of Kim et al. (USP No. 11,225,045), hereinafter “Kim”.
Regarding claim 18, Steigerwald discloses the claimed invention, but does not specify comprising: connecting the working electrode and the auxiliary electrode with a power supply to form a working circuit; regulating the difference in potential between the working electrode and the auxiliary electrode such that the refractive index of an electrochromic material in the dielectric layer is changed so as to regulate the color of the multicolor electrochromic structure. In the same field of endeavor, Kim discloses comprising: connecting the working electrode and the auxiliary electrode with a power supply to form a working circuit (Col. 19, Lines 16-37); regulating the difference in potential between the working electrode and the auxiliary electrode such that the refractive index of an electrochromic material in the dielectric layer is changed so as to regulate the color of the multicolor electrochromic structure (Col. 19, Lines 16-37). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the structure of Steigerwald with comprising: connecting the working electrode and the auxiliary electrode with a power supply to form a working circuit; regulating the difference in potential between the working electrode and the auxiliary electrode such that the refractive index of an electrochromic material in the dielectric layer is changed so as to regulate the color of the multicolor electrochromic structure of Kim for the purpose of measuring and testing the structure (Col. 19, Lines 16-37).
Prior Art Citations
              Agrawal et al. (USPG Pub No. 2013/0128333) is being cited herein to show a multicolor electrochromic structure that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        5/7/2022